UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 5718 DREYFUS TREASURY PRIME CASH MANAGEMENT (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Treasury Prime Cash Management October 31, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills82.4% of Purchase (%) Amount ($) Value ($) 11/4/10 0.13 1,585,000,000 1,584,983,383 11/12/10 0.14 1,442,000,000 1,441,937,639 11/18/10 0.14 1,602,685,000 1,602,575,351 11/26/10 0.13 1,959,484,000 1,959,303,599 12/2/10 0.14 1,562,000,000 1,561,805,447 12/9/10 0.14 1,370,000,000 1,369,801,556 12/16/10 0.14 963,000,000 962,827,119 12/23/10 0.15 1,358,000,000 1,357,711,111 12/30/10 0.17 1,001,500,000 1,001,213,633 1/6/11 0.12 595,000,000 594,869,100 1/13/11 0.17 1,900,000,000 1,899,358,208 1/20/11 0.14 400,000,000 399,875,555 1/27/11 0.20 437,000,000 436,794,064 2/17/11 0.19 268,000,000 267,850,780 4/28/11 0.17 800,000,000 799,327,556 Total U.S. Treasury Bills (cost $17,240,234,101) U.S. Treasury Notes20.9% 11/1/10 0.16 711,000,000 711,000,000 11/30/10 0.15 1,634,000,000 1,635,421,796 12/15/10 0.16 39,000,000 39,197,333 1/18/11 0.19 304,000,000 306,548,822 1/31/11 0.20 346,000,000 346,575,253 2/28/11 0.17 175,000,000 175,404,930 3/31/11 0.21 500,000,000 501,364,618 3/31/11 0.21 350,000,000 356,525,445 5/2/11 0.17 300,000,000 306,887,689 Total U.S. Treasury Notes (cost $4,378,925,886) Total Investments (cost $21,619,159,987) 103.3% Liabilities, Less Cash and Receivables (3.3%) Net Assets 100.0% At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 21,619,159,987 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS TREASURY PRIME CASH MANAGEMENT By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 23, 2010 By: /s/ James Windels James Windels Treasurer Date: December 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
